 JS 44 (Rev 06;; 7)
                                                                                            CIVIL COVER SHEET                                                                          19                        5787
 The JS 44 c,v,I cover sheet and the    rmatlon contained herein neither re_place nor supplement the fil mg and service of pleadings or other papers as re~uired by law, except as
 provided by local rules of court This form, approved by the Jud1c1a! Conference of the United States m September I 974, ,s required for the use of the Clerk of Court for the
 purpose of m,tiatmg the CIVI; docket sheet (SEE INSTRUCTIONS ON NEXT PAGE Of THIS FORM)

 I. (a) PLAINTIFFS                                                                                                                    DEFENDANTS
 JAIMARIA BODOR                                                                                                                     MAXIMUS FEDERAL SERVICES, INC

     (b)      County of Residence of F ,rst Listed Plamtlff                                                                           County of Residence of First Listed Defendant
                                rEXCEPI IN I., S PLAINTl F C'ASE.SJ                                                                                                       (!NUS PLAINTJFFCASESONLYJ
                                                                                                                                      '-IOTE       l'-1 LAND CONDEM'\iA TION CASES. t.:SE THE LOC A IlON OF
                                                                                                                                                   THE TRACT OF L-'\ '10 NVOL YEO

                                                                                                                                       Attorneys (If Known/




 II. BASIS OF JURISDG':fl N (Place an "X                                     mOneBoxOnlyJ                           III, CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                X' in One B(});jor Plamufj
                                                                                                                                (For [)1vers1ty Cases Only1                                                and One Box for Defendant)
'1 l     t.: S Government                        ~ 3      federal Questwn                                                                                        PTF       DEF                                            PTF        DEF
              Plamllff                                      (US Government Nor a Party)                                   C1t1zen of Tins State                  ::J 1      '1     I   Incorporated or Pnncipal Place      '14       '14
                                                                                                                                                                                         of Busmess In This State

'1 2     l;   S Government                       '1 4     D1vers1ty                                                       Citizen of Another State               ::J 2      '1     2   Incorporated and Pnncipal Place                 '15        '15
              Defendant                                     (fnd1cate Clllzensh1p of Parties m !rem !II)                                                                                  of Busmess In Another State

                                                                                                                          Citizen or Subiect of a                '1 3       ::J 3      Foreign 1'.auon                                '16         '16
                                                                                                                            Fore, n Coun
IV. NA Tl, RE OF SUIT (Place an "X"                              tn One Box Only)
                                                                                                                              FORFEITURE/PENALTY
'1 II O Insurance                                    PERSONAL INJURY                      PERSONAL INJt:RY                '1 625 Drug Related Se,zure                 n   422 Appeal 28 USC 158                 '1 375 fa!se Claims Act
'1 120 'vlanne                                 n     3 IO Airplane                  0     365 Personal lnJury •                  of Property 21 CSC 881               ::J 423 Withdrawal                        '1 376 Qm Tam (31 t.:SC
Cl I 30 Mi:Ier Act                             ::J   31 5 Airplane Product                    Product L1ab1hty            :J 690 Other                                           28 tJSC l 5 7                          3729(a)l
n   140 Negotiable Instrument                              L1ab1hty
                                                                                    ::J 367 Health Caret                                                             ...:=~~~filll~5:J~l.i~Ll:r[::::l ::J 400 State ReapportJonment
                                                                                                                                                                     i-
rJ 150 Recovery of Overpayment                 n     320 Assault, Libel &                     Pharmaceutical                                                              P                                     '1 4 IO Antttrust
         & Enforcement of Judgment                         Slander                            Personal lnJury                                                         ::J 820 Copynghts                         ::J 4 30 Banks and Bank mg
u   I 51 Medicare -'\ct                        n     330 Federal Employers                    Product Ltab1hty                                                        .'1 810 Patent                            ::J 450 Connnerce
0 152 Recovery of Defaulted                                Liab,hty                 ::J   368 Asbestos Personal                                                       ::J 835 Patent• Abbreviated                     '1,460 Deportallon
         Student loans                         '1    340 Manne                                 lnJUJY Product                                                                1'.ew Drug Apphcallon                         4 70 Racketeer Influenced and
         (Excludes Veterans)                   '1    345 Marme Product                        Liabihty                                                                '1 840 Trademark                                          Corrupt Orgamzations
'.1 :53 Recovery of Overpayment                            Liab1hty                                    PERSONAL PROPERTY 1-----=,..B...._R..,___._ _ _1-_.S_.O...,._l"""'.._..E...,._..UR=IT.._Y..__,'---l 480 Consumer Credit
         of Voteran·s Benefits                              '1
                                                     350 Motor Velucle                             '1 370 Other Fraud                                  :'.J 710 fa,r Labor Standards   '1 861 HIA (1395ft)                 490 Cable/Sat TV
'1 160 Stockholders Smts                                    '.1
                                                     355 Motor Vehicle                             '1 371 ln,th m Lending                                        Act                   ;:J 862 Black Lung (923)       '.1 850 Secunt1es/Connnod11Ies/
'.1 I 90 Other Contrac.t                                  Product Liab1hty                         '1 380 Other Personal                               :'.J 720 Labor/Management       ::J 863 DJWC/DJWW (405(g))                E.xchange
'1 195 Contract Product L,ab,hty                            '1
                                                     360 Other Personal                                          Property Damage                                 Relallons             :'.J 864 SSID T,tle XVI        :'.J 890 Other Statutory Acllons
'1 I96 Franch1se                                          lnJury                                   ::J 385 Property Damagen                                 740 Railway Labor Act      ::J 865 RSI (405(g))           '1 891 -'\gncultural -'\cts
                                                            '1
                                                     362 Personal lnJUI)' •                                      Product L1ab1hty                      '1 751 fannly and Medtcal                                      '1 893 E.nvironmental Matters
                                                          Medical Mal racuce                                                                                     Leave Act             1 - - - - - - = - - - - - r - J 895 freedom oflnformallon
=-·w._.0_Rll:=""A=t;..:p""'R"'O"'P""E...R..T:.:Y'---+---"C"'-IV"'-'I=L:..:Rl=.,G::.::H""T"'S...__ _..:P..::.R::lS"'O"'NE"""R=P..:E.TI..:.T;.;l:.:O=S'--4'1 790 Other Labor L111gation       FEDERAL TAX SUITS                    -'\ct
 .7 210 Land Condemnallon                                   ::J 440 Other CIVIi Rights                    Habeas Corpus:                               '1 791 Employee Retirement      '."J 870 Taxes (t; S Plarnllff '1 896 -'\rb1tra11on
iJ 220 forec,osure                                          ::J 441 Votmg                          '1 463 Ahen Detamee                                          Income Secunty Act              or Defendant)         '.1 899 Adtrnmstrative Procedure
 '1 230 Rent lease & EJectment                              '1 442 Employment                      ::J 510 Motions to Vacate                                                           O 871 lRS-Tiurd Party                    Act'Rev1ew or Appeal of
 7 240 Torts to Land                                        CJ 44 3 Housmg/                                      Sentence                                                                       26 t.:SC 7609                   -'\gency Dec1s,on
 '1 245 Tort Product Liab1hty                                         Accommodations               O 530 General                                                                                                      '1 950 Conslltut1onahty of
 ::J 290 All Other Real Property                            :'.J 445 Amer w/(),sab1ht1es • '1 535 Death Penalty                                                                                                                 State Statutes
                                                                      Employment                         Other:                                        '1 462 Naturahzallon Apphcallon
                                                            '1 446 Amer w/[)1sab1h1Ies • ::J 540 Mandamus & Other ::J 465 Other lmnugrallon
                                                                      Other                        :'.J 550 Ctvd Rights                                         Actwns
                                                            '1 448 Education                       ::J 555 Pnson Condition
                                                                                                   '1 560 ClVll Detamee -
                                                                                                                 Cond1t1ons of
                                                                                                                 Confinement

           RIG IN        (Place an ·X'    In   One Box Unly)
         Ongma;                '1 2 Removed from                      '.1 3       Remanded from                   0 4 Reinstated or              '.1 5 Transferred from                '.1 6 Multtdtstnct                   '1 8 Mult1d1stnct
         Proceeding                    State Court                                Appellate Court                         Reopened                       Another D1stnct                         L1t1gat1on -                     l.1t1gat1on -
                                                                                                                                                         tspec,jyJ                               Transfer                         Direct hie
                                                      Cite t e lJ S CIVIi Statute under which you are filmg (Do not cite jurisdictional statutes unless diversity;
                                                              S C Section 1692k d
                                                      Bnef escnptton of cause
                                                       Fair Debt Collection Practices Act
VII. REQt:ESTED L                                           HECK II- THIS IS A CLASS ACTION                                   DE;\1;\ND $                                          CHECK YES only ,
     COMPLAINT:                                            :NDER RULE 2 3, F R Cv P                                                                                                Jt:RY DEMAND:                                      :"JNo
VIII. RELATED CAS
      IFANY                                                                        JUDGE                                                                                  DOCKfiT Nl;MBER                                                 9 20f9
                                                                                          SIGN A Tt.:RE OF-'\   no


    Rf.CE!PT #                          AMOt.:NT                                             APPL YING IF'P                                          JUDGE                                       MAG JUDGE
'~
 .,r
     rl _L
     \..9-:;,                                i:·(i·
                                             ~
                                                   ~           0
                                                                        csITEosrATEso1STRICTcornr
                                                                      HEEASTERNDISTRICTOFPENNSYLVANIA                                 O
                                                                                                                                        £: H·
                                                                                                                                           t/l_rvp--€-:;-f
                                                                                                                                                \.._;,I
                                                                                                                                                           ::;t
  ~                                                                              DESIGNATION FORM                                            t 9 5 7 8 7;
                            (to be used by counsel or pro se plamtljf to tnd1cate the category of the case for the purpose ofassignment to the appropriate calendar)

    Address of Plaintiff:                                              253 Fairview Avenue, Wind Gap, PA 18091

    Address of Defendant:                             1891 Metro Center Drive, Reston, VA
                                              -- - - - - ----- --- --· --· - - - - - - ---
                                              --· -                                                                                                  -    --- ·--               --     --
    Place of Accident, Incident or Transaction: _ _ _              Wind Gap, PA 18091


    RELATED CASE, IF ANY:

    Case Number                                                        Judge _ _ _ _ __                                           Date Termmated
                                           -------
    Civil cases are deemed related when Yes is answered to any of the followmg question

           Is this case related to property mcluded m an earlier numbered suit pendmg or Wlthm one year                               YesD
           previously terminated action in this court?

    2      Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor suit                            YesD
           pending or w1thm one year previously termmated action in this court?

    3      Does thts case mvolve the vahd1fy or infringement of a patent already in suit or any earlier                               YesO


    4                           •
           numbered case pending or w1thm one year previously terminated action ofth1s court?

           ls this case a second or successive habeas corpus, social secunty appeal, or prose c1v1l nghts
           case filed by the same md1v1dual?
                                                                                                                                      Yes


    I certify that, to my knowledge, the within case            D   is /~ o t related to any case now pending or within one year previously termmated action in


    ::·""DetJ~2.c>,j _v_r:_ L~- _ 3S~'f_]__                                     A l t o ~ I Pro Se Plaintiff                                   Attorney ID   #    (if applicable)


    CIVIL: (Place        av in one category only)
    A.             Federal Question Cases:                                                        B.   Diversity Jurisdiction Cases

    •       I      Indemmty Contract, Marme Contract, and All Other Contracts
                                                                                                 ••     I    Insurance Contract and Other Contracts
    •      2       FELA                                                                                2     Airplane Personal lnJury
    •      3       Jones Act-Personal Injury
                                                                                                 •     3.    Assault, Defamation
    •      4       Antitrust
                                                                                                  •    4     Manne Personal Injury

    8      5       Patent
                                                                                                 •     5     Motor Vehicle Personal InJury


                                                                                                 ••
           6       Labor-Management Relations                                                          6     Other Personal Injury (Please specify) - - - -
i   •      7       C,vil Rights                                                                        7     Products L1ab1hty
    •      8       Habeas Corpus
                                                                                                  •    8     Products Liab1hty - Asbestos
           9
            10
                   SecuntJes Act(s) Cases
                   Social Secunty Review Cases                                                   •     9     All other D1vers1fy Cases
                                                                                                             (Please specify) _ _ _ _ _ _
                                                                                                                                                          -- -- -
            JI     All other Federal Question Cases
                   (Please specify) _  _Fair Debt Collection Practices Act_



                                                                                 ARBITRA TIO!\f CERTlFICA TIO"i
                                                         (The effect of this certificatwn 1s to remove the case from eltgibihty for arbura/lon)

    I,                          ~~ FL- l T_! eR_ __ ,counsel of record or pro se plaintiff, do hereby certify
         r:-:;("        rsuant to Local Civil Rule 53 2, § 3(c) (2), that to the best ofmy knowledge and behef, the damages recoverable m this                   CIVIi   action case
         ~

                                                                                     r.
                        ceed the sum of$! 50,000 00 exclusive ofmterest and costs

                                                                                                  I          '1r                                             O£C - 9 2019
                                                                      ~-,.ro~::J&~
                   R h,foth,nhm mo"'""" d=,,,rn ro,ght                                                  '1

    DATF         __ Q__e<_t_ ~/} -                                                                                                                }~0!1_7 _----
                                                                                                                                               Auorney ID    #   (if applicable)

    NOTF A tnal de novo will be a trial by JUT)' only ,fthere has been compl1ance with FR C P 38

    C,v 609 {';;2018)
a
                         ~IN THE IDIITED STATES DISTRICT COURT
                          PQ,R   THE EASTER"l DISTRICT OF PENNSYLVA."lIA

                         CASE MANAGEMENT TRACK DESIGNATION FOR\1
    JAIMARIA BODOR                                                                 CIVIL ACTION

                            V.
                                                                                         Jl9         5787
    MAXIMUS FEDERAL SERVICES, INC.                                                 NO.

     In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
     plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
     filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
     side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
     designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
     the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
     to which that defendant believes the case should be assigned.

     SELECT ONE OF THE FOLLOWI~G CASE MANAGEMENT TRACKS:

     (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

     (b) Social Security - Cases requesting review of a decision of the Secretary of Health
         and Human Services denying plaintiff Social Security Benefits.                                  ( )

     (c) Arbitration - Cases required to be designated for arbitrat10n under Local Civil Rule 53.2.      ( )

     (d) Asbestos - Cases involving claims for personal injury or property damage from
         exposure to asbestos.                                                                           ( )

     (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
         commonly referred to as complex and that need special or intense management by
         the court. (See reverse side of this form for a detailed explanation of special
         management cases.)
     (f) Standard :'.\.1anagement - Cases that do not fall into any one of the other tracks.             v
                                                                                                         ;~




      12/09/19
     Date
                                      CARY L. FLITTER
                                       Attorney-at-law
                                                                                         L}L
                                                                                         for Plaintiff
      610-822-0782                     610-667-0552                         cflitter@consumerslaw.com

     Telephone                           FAX Number                           E-Mail Address


     (Civ. 660) I 0/02




                                                                                               DEC - 9 2019
